DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  line 3 of the claim contains repeated commas following "expandable frame" and one comma should be removed.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  line 2 contains an omitted word in the phrase "comprised of material having shape-memory such that" and should be amended to read “comprised of material having shape-memory characteristics such that” or the like.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the phrase "short sides is coupled together" in line 3 is grammatically incorrect and should instead read "short sides are coupled together".  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  line 2 contains an omitted word in the phrase "comprised of material having shape-memory" and should be amended to read “comprised of material having shape-memory characteristics” or the like.  Appropriate correction is required.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is a separate sheet, apart from any other text (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the phrase “the plurality of polygonal supports elongate in the compressed position and widen in the expanded position” in lines 2-3 is unclear. It is uncertain whether the applicant is describing the radial expansion/contraction of the outer diameter of the polygonal supports because the phrasing suggests that the applicant is describing the individual polygonal supports increasing in length and widening in thickness (which is not possible). Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko et al. (PGPub US 2009/0105747 A1).
With respect to claim 19, Chanduszko et al. discloses an apparatus (Fig. 3), comprising: a filter (70) having an expandable frame (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") and a semipermeable membrane (76, PP [0029]: "A plurality of filaments 76 can be attached to the strut members 72 in such a way as to form a mesh-like structure… The filaments 76 in a preferred embodiment are made of suture material, but could also be made of a bio-resorbable material or any of the materials discussed above with respect to possible materials for the filter and the stent", 76 is semipermeable because it's a mesh and a mesh can be “a thin pliable sheet or layer” (Merriam-Webster)) coupled to the expandable frame (70), the expandable frame (70) has a cone-shape in an expanded position (70 in Fig. 3 is cone-shaped), an apex (end of 70 near 74) of the expandable frame (70) is arranged at a first end of the filter (top end of 70), the expandable frame (70) has a plurality of polygonal supports (72) that are coupled together at the apex of the expandable frame (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74") and that are radially biased outwards (end 78 of polygonal supports 72 flare outward, PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic") wherein the semipermeable membrane (76) covers at least a portion of an area defined by the plurality of polygonal supports (76 covers 72 of 70), a plurality of struts (38) each having a first end (top end of 38) and a second end (bottom end of 38), the first end of each of the plurality of struts (top end of 38) coupled to a second end of the filter (bottom end 78 of the filter 70), a cylindrical or cone-shaped cap (74, it has a cylindrical base therefore can be considered cylindrical) coupled to the expandable frame (70) at the apex (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74"); and a stent (30) coupled to the second end of the filter (couples to bottom of 70 via 38, claim language does not require direct coupling).
	However, Chanduszko et al. fails to explicitly disclose wherein in the expanded position an area defined by the plurality of polygonal supports ranges from about 0.1 mm^2 to about 5.0 mm^2. 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Chanduszko et al. reference to include wherein in the expanded position an area defined by the plurality of polygonal supports ranges from about 0.1 mm^2 to about 5.0 mm^2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chanduszko et al. would not operate differently with the claimed area because the present application reasons that this required area “is sized to prevent passage of particles larger than 500 gmn in stroke applications” (spec PP [43]), a function which the device of Chanduszko et al. already performs (PP [0002]: “Inferior vena cava (IVC) filters are devices configured for insertion into a blood vessel to capture particles that may be present in the blood stream”). Furthermore, no criticality is placed on the claimed range, as applicant states that the area “could be larger in pulmonary embolism or deep venous thrombosis applications, while maintaining blood flow” (spec. PP [43]).
With respect to claim 20, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the plurality of polygonal supports (72 in Fig. 3) are movable between the expanded position (seen in Fig. 3) and a compressed position (not shown) in which the plurality of polygona supports (72) are compressed inward towards a longitudinal axis of the expandable frame (70, abstract: "An implantable medical device is described, including a filtering element and radially expandable structure", PP [0018]: "For delivery of the device 10 to a blood vessel, the filter 12 and stent 30 are compressed to a collapsed configuration, defining a collapsed perimeter of the device 10 smaller than the expanded perimeter of the device 10").
With respect to claim 21, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the plurality of polygonal supports (72 in Fig. 3) are comprised of material having shape-memory [characteristics] (PP [0033]: "In the preferred embodiments of FIGS. 1-5, the filter has a diameter ranging from about 4 millimeters to about 60 millimeters, preferably about 40 millimeters and an overall length ranging from about 10 millimeters to about 100 millimeters, preferably about 40 millimeters; the appendages are formed from a circular cross-section Nitinol wire (although the wire can be cut from a hollow metal tube)") such that the plurality of polygonal supports (72) elongate in the compressed position and widen in the expanded position (the device as a whole including 72 would have a greater axial length when radially compressed than when expanded, as seen in Fig. 3).
With respect to claim 24, Chanduszko et al. discloses or renders obvious each of the limitations shown above. However, Chanduszko et al. fails to specifically disclose wherein a length of the plurality of struts (38 in Fig. 3) ranges from 1 mm to 10 cm.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Chanduszko et al. reference to include wherein a length of the plurality of struts ranges from 1 mm to 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chanduszko et al. would not operate differently with the claimed lengths of the plurality of struts. Furthermore, applicant places no criticality on the range claimed.
With respect to claim 25, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the expandable frame (70 in Fig. 3) is composed of a material having shape memory [characteristics] (PP [0033]: "In the preferred embodiments of FIGS. 1-5, the filter has a diameter ranging from about 4 millimeters to about 60 millimeters, preferably about 40 millimeters and an overall length ranging from about 10 millimeters to about 100 millimeters, preferably about 40 millimeters; the appendages are formed from a circular cross-section Nitinol wire (although the wire can be cut from a hollow metal tube)") and the expandable frame (70) is self expanding (PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic").
With respect to claim 26, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the expandable frame (70 in Fig. 3) is composed of Nitinol (PP [0033]: "In the preferred embodiments of FIGS. 1-5, the filter has a diameter ranging from about 4 millimeters to about 60 millimeters, preferably about 40 millimeters and an overall length ranging from about 10 millimeters to about 100 millimeters, preferably about 40 millimeters; the appendages are formed from a circular cross-section Nitinol wire (although the wire can be cut from a hollow metal tube)").
	However, Chanduszko et al. fails to explicitly disclose wherein the expandable frame has a length ranging from 1 cm to 300 cm.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Chanduszko et al. reference to include wherein the expandable frame has a length ranging from 1 cm to 300 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chanduszko et al. would not operate differently with the claimed lengths of the plurality of struts. Furthermore, applicant places no criticality on the range claimed.
With respect to claim 27, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein one or more of the expandable frame (70 in Fig. 3), the plurality of struts (38), and the stent (30) have a hydrophilic coating (PP [0036]: "In one embodiment, the bio-resorbable filament can be provided with a water repellant coating that prevents body fluids from degrading the resorbable material").
With respect to claim 29, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the expandable frame (70 in Fig. 3) is configured to conform to a lumen of a target vessel in an expanded configuration (see Fig. 3, it is able to press against the lumen of a target vessel since it is radially expandable).
With respect to claim 29, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the stent (30 in Fig. 3) is a stent retriever, since it is self-expanding (abstract: “radially expandable structure”, PP [0018]: “For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic”) and is a thin rope of wire mesh in a compressed position (PP [0018]: “For delivery of the device 10 to a blood vessel, the filter 12 and stent 30 are compressed to a collapsed configuration, defining a collapsed perimeter of the device 10 smaller than the expanded perimeter of the device 10”), and is able to expand into a clot (PP [0017]: “The term "stent" as used herein means any radially expandable structure, having an open proximal end and an open distal end, configured for insertion into a blood vessel”).
With respect to claim 31, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein a diameter of the stent (30 in Fig. 3) in the expanded position tapers at a first end (see below, claim language does not specify direction of the taper).

    PNG
    media_image1.png
    854
    590
    media_image1.png
    Greyscale

With respect to claim 32, Chanduszko et al. discloses or renders obvious each of the limitations shown above. Chanduszko et al. further discloses wherein the struts (38 in Fig. 3) are comprised of nitinol (PP [0033]: "In the preferred embodiments of FIGS. 1-5, the filter has a diameter ranging from about 4 millimeters to about 60 millimeters, preferably about 40 millimeters and an overall length ranging from about 10 millimeters to about 100 millimeters, preferably about 40 millimeters; the appendages are formed from a circular cross-section Nitinol wire (although the wire can be cut from a hollow metal tube)").
With respect to claim 33, Chanduszko et al. discloses or renders obvious each of the limitations shown above. However, Chanduszko et al. fails to specifically disclose wherein a diameter of the second end of the filter ranges from about 3 mm to about 6 cm in the expanded position.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Chanduszko et al. reference to include wherein a diameter of the second end of the filter ranges from about 3 mm to about 6 cm in the expanded position, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chanduszko et al. would not operate differently with the claimed diameters of the second end of the filter. Furthermore, applicant places no criticality on the range claimed.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko et al. (PGPub US 2009/0105747 A1) as applied to claims 19-21, 23-29, and 31-33 above, and further in view of Chanduszko et al. (Patent No. US 9,204,956 B2), which will henceforth be referred to as Chanduszko '15 in order to differentiate over the primary reference.
With respect to claim 22, Chanduszko et al. renders all of the preceding claims to be obvious, as shown above. However, Chanduszko et al. fails to disclose wherein the plurality of polygonal supports of the expandable frame are kite-shaped, having a pair of short sides and a pair of long sides, the pair of long sides of each of the plurality of kite-shaped segments coupled together at the apex of the expandable frame.
	In the same field of endeavor of filters (abstract), Chanduszko ’15 teaches a filter (10 in Fig. 1A) having an expandable frame (expands in Figs. 1B-C) wherein the expandable frame (10) has a cone-shape in an expanded position (cone-shaped in Fig. 1A), an apex (11) of the expandable frame (10) is arrange at a first end of the filter (top part of 10). Chanduszko ‘15 further teaches wherein the plurality of polygonal supports (12, 14, 16, and 13) of the expandable frame (10) are kite-shaped, having a pair of short sides (14 and 16) and a pair of long sides (12), the pair of long sides (12) of each of the plurality of kite-shaped segments coupled together at the apex (11) of the expandable frame (10). An annotated figure of what Fig. 3 of Chanduszko et al. would look like if the filter of Chanduszko ’15 were swapped for the upper filter is shown below.

    PNG
    media_image2.png
    848
    430
    media_image2.png
    Greyscale

	It would have been obvious for a person of ordinary skill in the art to have modified the Chanduszko et al. disclosure to incorporate the teachings of Chanduszko ’15 and include wherein the plurality of polygonal supports of the expandable frame are kite-shaped, having a pair of short sides and a pair of long sides, the pair of long sides of each of the plurality of kite-shaped segments coupled together at the apex of the expandable frame by swapping the filter of Chanduszko ’15 for the upper filter of the Chanduszko et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Regarding claim 23, Chanduszko et al. renders all of the preceding claims to be obvious, as shown above, and further in view of Chanduszko ’15. Chanduszko et al. further discloses wherein the plurality of struts (38 in Fig. 3) are each coupled to one of the plurality of polygonal supports (72, coupled at 78).
	However, since Chanduszko et al. fails to disclose wherein the plurality of polygonal supports of the expandable frame are kite-shaped, this reference further fails to disclose wherein the plurality of struts are each coupled to one of the plurality of kite-shaped segments at a location where the par of short sides is coupled together.
	In the same field of endeavor of filters (abstract), Chanduszko ’15 teaches a filter (10 in Fig. 1A) having an expandable frame (expands in Figs. 1B-C) wherein the expandable frame (10) has a cone-shape in an expanded position (cone-shaped in Fig. 1A), an apex (11) of the expandable frame (10) is arrange at a first end of the filter (top part of 10). Chanduszko ‘15 further teaches wherein the plurality of polygonal supports (12, 14, 16, and 13) of the expandable frame (10) are kite-shaped, having a pair of short sides (14 and 16) and a pair of long sides (12), the pair of long sides (12) of each of the plurality of kite-shaped segments coupled together at the apex (11) of the expandable frame (10). 
	The combination of Chanduszko et al. and Chanduszko ’15, as shown above in the annotated Fig. 3, further teaches wherein the plurality of struts (38) are each coupled to one of the plurality of kite-shaped segments (shown above) at a location where the pair of short sides (unlabeled above, 14 and 16 in Fig. 1A of Chanduszko ’15) is coupled together (short sides touch 38 as seen in the annotated figure above).
	It would have been obvious for a person of ordinary skill in the art to have modified the Chanduszko et al. disclosure to incorporate the teachings of Chanduszko ’15 and wherein the plurality of struts are each coupled to one of the plurality of kite-shaped segments at a location where the par of short sides is coupled together by swapping the filter of Chanduszko ’15 for the upper filter of the Chanduszko et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko et al. (PGPub US 2009/0105747 A1) as applied to claims 19-21, 23-29, and 31-33 above, and further in view of Divino et al. (PGPub US 2015/0297240 A1).
With respect to claim 30, Chanduszko et al. renders obvious each of the preceding limitations, as shown above. However, Chanduszko et al. fails to disclose wherein the outer wall of the stent is sinusoidal having a plurality of undulations, wherein the plurality of undulations each have a higher pick density on a proximal side and a lower pick density on a distal side.
	In the same field of endeavor of stents (PP [0005]: “At least one aspect of the disclosure provides methods and apparatuses for delivering an occluding device or devices (e.g., stent or stents) in the body”) Divino teaches a stent (100 in Fig. 3F), wherein the outer wall of the stent (outer edges of 100) is sinusoidal (PP [0088]: “However, the enlarged portions or wings 200 can also be configured such that the edges 172, 174 have a sinusoidal shape”) having a plurality of undulations (see annotated Fig. 3F below), wherein the plurality of undulations (see below) each have a higher pick density on a proximal side (200 portion of each undulation) and a lower pick density on a distal side (150 portion of each undulation) (PP [0094]: "the enlarged portions 200 can also be configured to provide a lower fiber density or different pattern than portions of the body 150 disposed adjacent to the respective enlarged portion or wing 200", portions 200 are more dense as can be seen).

    PNG
    media_image3.png
    320
    488
    media_image3.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Chanduszko et al. disclosure to incorporate the teachings of Divino et al. and include wherein the outer wall of the stent is sinusoidal having a plurality of undulations, wherein the plurality of undulations each have a higher pick density on a proximal side and a lower pick density on a distal side. One of ordinary skill in the art would have been motivated to perform this modification in order to encourage the stent to frictionally contact/engage with the lumen of the blood vessel (PP [0121]: “As the enlarged portions 200 and the body 150 contact the inner wall of the aneurysm 400, the device 100 can tend to frictionally contact or engage the inner wall of the aneurysm 400, thus reducing or eliminating slipping or sliding against the inner wall of the aneurysm 400”, PP [0097]: "Additionally, the pic count or braid density can also influence the frictional engagement with the target area wall").


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukai (PGPub US 2016/0058590 A1) teaches a stent (100 in Fig. 1) with a sinusoidal outer wall.
Gilson et al. (PGPub US 2010/0228281 A1) teaches a filter system (abstract) comprising a filter (1 in Fig. 4) including filter elements (6) and an outer cylindrical stent-like structure (not labeled).
Chun et al. (PGPub US 2003/0209835 A1) teaches a membrane (102 in Fig. 1A) placed over a structural frame (101).
Joshi et al. (PGPub US 2016/0242893 A1) teaches a stent (302 in Fig. 9) and filter (304) assembly with several different embodiments.
Huter et al. (PGPub US 2004/0172055 A1) teaches a filter (200 in Fig. 6A) with a semi-permeable membrane (26) disposed thereon (PP [0078]: “A filter element 206 is attached to the expandable frame 204 in order to collect unwanted particles which may be entrained in the body fluid of a body vessel”).
Wang et al. (PGPub US 2017/0156846 A1) teaches a stent (500 in Fig. 15) that is tapered.
Clubb et al. (PGPub US 2004/0153117 A1) teaches a filtering device contemplating a variety of different pore sizes (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771          

/TAN-UYEN T HO/
Supervisory Patent Examiner, Art Unit 3771